Citation Nr: 0508439	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased evaluation for a 
postoperative herniated nucleus pulposus of L4-L5, with 
arthritic changes, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include gouty arthropathy of the ankles.

3.  Entitlement to service connection for scars.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing at the VA 
RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, the veteran has been 
scheduled for, but has not reported for, VA examinations in 
September 2002, January 2004, and April 2004.  During his 
August 2004 VA hearing, however, the veteran testified that 
he had not received the examination notifications.  Such an 
examination would certainly be helpful in this case, as the 
veteran's current low back symptoms have not been addressed 
on examination during the pendency of this appeal, and he was 
treated for bilateral leg symptoms and scars during service.  

The Board also observes that the veteran's current 
application was received in May 2002, prior to the recent 
regulatory changes to the schedular criteria for evaluating 
back disorders.  As such, both the old and new criteria for 
evaluating back disorders are applicable in this case.  
However, in the March 2004 Statement of the Case, the veteran 
was notified only of the new criteria, with no mention of the 
old criteria.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 
5285-5295 (2002).  Accordingly, on remand, notification of 
such sections must be provided.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
general medical examination, with an 
examiner who has reviewed the entire 
claims file.  In regard to the veteran's 
service-connected lumbar spine disorder, 
the examiner should conduct range of 
motion testing and comment on the 
presence and extent of any functional 
loss due to pain, painful motion, and 
additional disability during flare-ups.  
The examiner should also address the 
frequency and durations of any 
incapacitating episodes resulting from 
this disorder in the past year.  As to 
both the veteran's claimed scars and 
bilateral foot/ankle disorders, the 
examiner should indicate whether there is 
a corresponding diagnosis at present and, 
if so, whether it is at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that such disorder is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  Then, the veteran's claims of 
entitlement to an increased evaluation 
for a postoperative herniated nucleus 
pulposus of L4-L5, with arthritic 
changes; entitlement to service 
connection for a bilateral foot disorder, 
to include gouty arthropathy of the 
ankles; and entitlement to service 
connection for scars should be 
readjudicated.  If the determination of 
any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


